 EXECUTIVE MGMT
. SERVICES
 355 NLRB No. 33 
185
Executive Management Services, Inc. 
and
 Service 
Employees International Union, Local 3 
and Service Employees Intern
ational Union, Local 1.
  Cases 25ŒCAŒ30221 Amended, 25ŒCAŒ30223 
Amended, 25ŒCAŒ30226, 25ŒCAŒ30266 
Amended, 25ŒCAŒ30328 Amended, 25ŒCAŒ
30392, 25ŒCAŒ30459, 25ŒCAŒ30485 Amended, 

25ŒCAŒ30486 Amended, 25ŒCAŒ30487 Amended, 
25ŒCAŒ30489 Amended, 25ŒCAŒ30533 Amended, 
25ŒCAŒ30537, 25ŒCAŒ30690, 25ŒCAŒ30692, 25Œ

CAŒ30693, 25ŒCAŒ30694, 25ŒCAŒ30695, 25Œ
CAŒ30697, and 25ŒCAŒ30698 
May 11, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN
, MEMBERS SCHAUMBER AND PEARCE On June 23, 2009, Administrative Law Judge Arthur J. 
Amchan issued the attached
 decision.  The General 
Counsel and the Charging Pa
rty each filed exceptions 
and a supporting brief, and the Respondent filed answer-
ing briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings,
1 findings,
2 and conclusions 
except as set forth below, and to adopt the recommended 

Order.
3                                                           
 1 The General Counsel excepts to the judge™s statement that the Re-
gional Director implicitly revoked th
e settlement agreement and to the 
judge™s Order that the settlement agreement be ﬁreinstated.ﬂ  Relying 
on Outdoor Venture Corp
., 327 NLRB 706 (1999), and 
Midwestern 
Personnel Services
, 331 NLRB 348 (2000), enfd. 322 F.3d 969 (7th 
Cir. 2003), the General Counsel submits that the Regional Director was 
not required to, and did not, revoke th
e settlement agreement in order to 
litigate presettlement conduct in this 
case because he is not seeking any 
additional remedies for the settled a
llegations, and the reservation of 
evidence clause in the settlement 
agreement permits the litigation of 
presettlement conduct where that conduct is determinative of the nature 

of a strike.  We agree with the General Counsel that the Regional Di-
rector did not implicitly revoke the 
settlement agreement. Therefore, it 
was unnecessary for the judge to ﬁreins
tateﬂ it.  To the extent that the 
judge™s decision is ambiguous as to the status of the settlement agree-
ment, we clarify that the settlement 
agreement is still in effect and has 
not been revoked. 
2 The General Counsel and the Charging Party have excepted to 
some of the judge™s credibility findings.  The Board™s established pol-
icy is not to overrule an administrative law judge™s credibility resolu-

tions unless the clear preponderance of all the relevant evidence con-
vinces us that they are incorrect.  
Standard Dry Wall Products
, 91 
NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have care-

fully examined the record and find 
no basis for reversing the findings. 
3 In his brief in support of exceptions, the General Counsel seeks 
compound interest computed on a quarterly basis for any make-whole 
We agree with the judge that the Respondent did not 
violate Section 8(a)(3) and (1) of the Act by refusing to 
reinstate certain strikers upon their unconditional offer to 
return to work.  In reaching this conclusion, we adopt the 

judge™s findings that the st
rike was not an unfair labor 
practice strike, and that the Respondent was entitled not 
to reinstate the strikers because they engaged in recogni-

tional picketing in violation of Section 8(b)(7)(C) of the 
Act.4  As set forth below, however, we do not rely on all 
of the judge™s rationale. 
1.  The General Counsel and the Charging Party con-
tend that the judge, at various points in his decision, mis-
characterized the standard fo
r finding an unfair labor 
practice strike by implying that the strikers had to have 
been motivated to strike in
 a ﬁsignificant mannerﬂ by 
unfair labor practices, or that unfair labor practices must 
have been a ﬁsubstantial partﬂ of the employees™ decision 
to strike.  We agree with the General Counsel and the 

Charging Party that the judg
e™s characterization of the 
standard did not precisely track
 extant precedent.  See, 
e.g., Golden Stevedoring Co.
, 335 NLRB 410, 411 
(2001).
5  The judge effectively 
found, however, that the 
unfair labor practices committed by the Respondent did 
not 
in any way
 motivate the employees to strike.  Thus, 
the judge found that the strikers were unaware of the 
only prestrike unfair labor practice committed by the 
Respondent and that there was 
no evidence th
at the only 
unfair labor practice committe
d by the Respondent after 
the strike began affected the 
strikers™ decisions to remain 
on strike.
6  Given the judge™s credibility resolutions in 
                                                                                            
 relief awarded.  In light of our di
sposition of this case, we find it un-
necessary to rule on that request. 
4 In adopting the judge™s finding that the Union™s picketing was rec-
ognitional, Chairman Liebman observe
s that the Charging Party did not 
argue that its picketing did not constitute unlawful recognitional picket-
ing under Sec. 8(b)(7)(C) because 
the purpose of its picketing was 
solely to obtain a neutrality/card-
check agreement.  The Board has 
found that picketing to obtain a 
neutrality/card-check agreement does 
not constitute a present demand for recognition within the meaning of 
Sec. 9(c)(1)(B).  
Brylane, L.P
., 338 NLRB 538 (2002); 
New Otani 
Hotel & Garden
, 331 NLRB 1078, 1082 (2000). 
5 In 
Golden Stevedoring, supra, the Board observed that: 
It is well established that a work stoppage is considered an unfair labor 
practice strike if it is motivated, at least in part, by the employer™s un-
fair labor practices. . . .  It is not sufficient, however, merely to show 
that the unfair labor practices preceded the strike.  Rather, there must 

be a causal connection between the two events.  In sum, the unfair la-
bor practices must have ﬁcontribut
ed to the employees™ decision to 
strike.ﬂ 
335 NLRB at 411 (citations omitted). 
6 Supervisor Audrita Kennedy™s 
interrogation of then-employee 
Darnell Tillman in January 2007 (alleged in par. 5(h) of the complaint) 

occurred 8 months before the strike, at a location where none of the 
alleged discriminatees worked.  The discriminatees were not aware of 
the incident, and it was not the stated basis for any of the discrimina-

tees™ decisions to strike.  The Oc
tober 11, 2007 DeJournette incident 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 186 
this case, we agree with his 
conclusion that the evidence 
does not support a finding of a causal connection be-
tween any unfair labor practices and the employees™ de-
cision to strike.  Accordingl
y, we agree with the judge 
that the strike was not an unfair labor practice strike. 
2.  In agreeing with the judg
e that the strike was not an 
unfair labor practice strike, we find it unnecessary to pass 

on his finding that Sallie Mae project manager, Lucas 
Gronas, did not unlawfully interrogate employees about 
their union activities in early January 2007 (complaint 

par. 5(b)).
7  That incident allegedly occurred at the Sallie 
Mae building, and there is no 
evidence that it affected the 
strikers (who did not work at that building) or influenced 
their decision to strike.  No employees testified that they 
were aware of this incident, nor did any employees tes-

tify that this incident was among the reasons they went 
on strike.  Because there is no evidence that this alleged 
interrogation was a factor in the employees™ decision to 

strike, and the General Counsel is not seeking an addi-
tional remedy for it, it is unnecessary for the Board to 
pass on whether it constituted an unfair labor practice. 
3.  We also find it unneces
sary to pass on whether Su-
pervisor Linda DeJournette™s August 2007 conversation 
with former employee Star Carnell
8 constituted an 
unlawful interrogation and threat of surveillance.
9  The 
conversation allegedly occurred at the Guaranty building, 
and no employees testified that they went on strike be-

cause of anything which happened at that building.  Even 
Carnell did not testify that sh
e went on strike because of 
this incident.  Nor is there evidence that Carnell reported 

the incident to any of the stri
kers or that it motivated any 
of the strikers to engage in the strike.  Because there is 
no evidence that this incident was a factor in the employ-
ees™ decision to strike and the General Counsel is not 
seeking any additional remedy 
for it, the Board need not 
pass on whether the incident constituted an unfair labor 
practice. 4.  We adopt the judge™s findings that Project Manager 
Aurelia Gonzalez and Supervisor Vonda Mathes did not 
unlawfully prohibit the wearing of union buttons and 
threaten employees with 
job loss for wearing them.
10                                                                                              
 (alleged in par. 5(t) of the complain
t) occurred after the strike began, 
and none of the strikers testified that
 this incident affected their deci-
sion to continue to strike. 
7 Member Schaumber, for institutio
nal reasons, joins his colleagues in not passing on the judge™s finding th
at this incident did not constitute 
an unfair labor practice. 
8 Carnell was a striker, but she is not an alleged discriminatee in this 
case. 9 Complaint pars. 5(p)(i) and (ii). Member Schaumber, for institu-
tional reasons, joins his colleagues in 
not passing on the judge™s finding 
that this incident did not constitute an unfair labor practice. 
10 Complaint pars. 5(k), 5(n), (o), (q), and (s). 
The judge discredited the employees™ testimony concern-
ing those alleged incidents, deeming it ﬁcontrived and 
unreliableﬂ and inherently improbable.  In agreeing with 
the judge that no button violations occurred and that but-

ton violations did not motivate the strike, we rely only on 
the judge™s discrediting of the employees™ testimony that 
the button incidents occurred.  We find it unnecessary to 

rely on the judge™s alternative rationale, that any button 
violations at Market Tower 
had been ﬁcuredﬂ before the 
strike, and his related discussion of 
Passavant Memorial 
Area Hospital
, 237 NLRB 138 (1978), and 
Claremont 
Resort & Spa
, 344 NLRB 832 (2005).  Given the finding 
that no button violations occurred, we necessarily con-
clude that the button allegations do not demonstrate any 
causal connection between any unfair labor practices and 

the strike. 
5.  The judge found that 
District Manager Richard 
Young did not violate the Act when he told employee 

Sandra Jones at Sky Bank not to complain to the security 
guard about the Respondent™s cleaning supplies.
11  Later 
in his decision, however, in support of his finding that 

unfair labor practices did not motivate the employees to 
strike, the judge stated that 
even if Young™s conduct had 
violated the Act, he would find that the General Counsel 

did not establish a causal connection between this inci-
dent and the strike.  We do not rely on this alternative 
rationale.  Rather, in agreeing with the judge that this 

incident does not provide a causal connection between 
any unfair labor practice and the employees™ decision to 
strike, we rely solely on the judge™s initial finding that 

this incident did not violate the Act. 
In sum, we agree with the judge™s conclusion that no 
causal connection has been established between any un-
fair labor practices and the em
ployees™ decision to strike.  
Accordingly, we adopt the judge™s findings that the strik-

ers were not engaged in an unfair labor practice strike, 
and that because of their participation in 8(b)(7)(C) con-
duct, the Respondent was not required to reinstate them.  

We shall therefore dismiss the complaint. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
                                                          
 11 Complaint par. 5(j). 
 EXECUTIVE MGMT
. SERVICES
 187
 Michael Beck 
and Belinda J. Brown, Esqs., 
for the General 
Counsel. Gregory W. Guevara 
and Emily L. Yates, Esqs. (Bose McKin-
ney & Evans LLP), 
of Indianapolis, Indiana, for the Re-
spondent. Leslie J. Ward, Esq., Service Employees International Union, 
Local 1, of Chicago Illinois, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE ARTHUR J. AMCHAN, Administrative Law Judge.  This case 
was tried in Indianapolis, Indiana, on March 30ŒApril 2, and 
April 20Œ22, 2009.  The charges herein were filed between 
January 16, 2007, and March 19, 2009.  The consolidated com-
plaint before me was issued 
on January 8, 2009, and was 
amended on March 19, 2009. 
The General Counsel issued a complaint in those cases listed 
above in which SEIU Local 3
1 was the Charging Party on Feb-
ruary 26, 2008.  The parties entered into a settlement of all 
these matters in May 2008.  Purs
uant to the settlement, Re-
spondent agreed to the posting of 
a notice, but di
d not admit to 
the commission of any unfair labor practice. 
While the Regional Director ha
s not explicitly revoked the 
May 2008 settlement, I find that in issuing the instant complaint 

he has implicitly done so.  Th
e General Counsel does not seek 
any additional remedy in this matter for the cases previously 
settled. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Respondent, and the Charging Party, I 
make the following FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, Executive Manageme
nt Services, Inc. (EMS), 
provides janitorial services at 
commercial buildings.  It™s corpo-
rate office is in metropolitan Indianapolis, Indiana, and it does 
business in many different states, including Indiana. In the 12 
months prior to the issuance of
 the complaint, Respondent, at 
its Indiana facilities, purchased
 and received goods valued in 
excess of $50,000 directly from point
s outside of Indiana.  Re-
spondent admits and I find that 
it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union, Service Employees International 
Union (SEIU) Local 1,
 is a labor organization within the mean-
ing of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Overview 
The essence of this case is found in complaint paragraph 7.  
The General Counsel alleges that 10 of Respondent™s employ-
ees who were on strike agai
nst EMS from September 25, 2007 
                                                          
 1 SEIU Local 3, which initiated th
e organizing of EMS, has since 
merged with SEIU Local 1. 
until May 9, 2008, were refused reinstatement to their jobs in 
violation of Section 8(a)(3) and (1) of the Act. 
Respondent submits that these 
employees engaged in picket-
ing which violated Section 8(b)(7)(C) of the Act and that there-
fore they are not entitled to reinstatement or any other remedy.  
EMS filed unfair labor practice charges against the Union alleg-
ing violation of  Section 8(b
)(7)(C) on May 21, 2007, and No-
vember 14, 2007.  On April 11, 2008, the General Counsel 
issued a complaint alleging that the Union had picketed Market 
Tower, an office building in downtown Indianapolis at which 
Respondent™s employees worked, since about April 2007, with-
out filing a representation petitio
n within a reasonable period of 
time in violation of Section 8(
b)(7)(C).  In May 2008, the Un-
ion and the General Counsel settled the matter.  The Union 
posted a notice in which it agreed not to picket EMS in viola-
tion of the requirements of Section 8(b)(7)(C), but did not ad-
mit that it had committed any unfair labor practices. 
In May 2008, at approximately 
the same time that the Gen-
eral Counsel settled the complaints issued to EMS and the Un-
ion, other contractors in In
dianapolis signed a collective-
bargaining agreement with the Charging Party.  While the rela-
tionship between this contract, 
the settlement of the charges 
against both EMS and the Union and the end of the strike 
against EMS is not precisely clear 
in this record, I infer that all 
these events are connected. 
The 10 alleged discriminatees picketed Respondent™s work-
site at the Market Tower office building in downtown Indian-
apolis from September 25, 2007, until sometime in January or 
February 2008, and possibly thereafter until their strike ended 
in May 2008.  Their Union, the Charging Party SEIU, never 
filed a representation petition with the Board. 
The General Counsel and Charging Party allege that the 10 
employees were also on strike 
and picketing to protest unfair 
labor practices and that theref
ore Respondent violated Section 
8(a)(3) and (1) in refusing the di
scriminatees reinstatement.  
Thus, the main issue in this case is whether Respondent com-

mitted any unfair labor practices which either caused or pro-
longed the alleged disc
riminatees™ strike. 
B.  The SEIU™s Campaign to Organize Janitors in Indianapolis, 
Cincinnati, and Columbus 
The SEIU embarked upon a campaign to organize the jani-
tors in Indianapolis, Cincinnati
, and Columbus.  It called this 
campaign ﬁthree cities, one future
.ﬂ  Organizing in Indianapolis 
began in 2004.  The SEIU identified the larger janitorial con-
tractors in the city and sought 
to have them sign a neutrality 
agreement.  An example of such
 an agreement is Respondent™s 
Exhibit 12 executed in November 2005, by the Union and GSF 
Safeway, the largest cleaning contractor in Indianapolis.  GSF 
signed this agreement after the Union organized a strike by its 
employees in June 2005, and after it had settled unfair labor 
practices filed against it by the SEIU. 
In that agreement the employer agrees not to take any action 
or make any statemen
t in opposition to the 
selection by its em-
ployees of a bargaining representative.  The employer agreed to 
provide the Union a list of the names and addresses of bargain-
ing unit employees.  The employer agreed to waive its right to 
file a representation petition in
 response to a demand for recog-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 188 
nition by the Union after the Union had demonstrated majority 
support at a commercial office building or group of buildings in 
Marion and Hamilton counties in Indiana. 
Employers signing this neutrality agreement agreed that once 
the Union demonstrated that at least 60 percent of the combined 
square footage of commercial office buildings and office parks 
over 75,000 square feet were serv
iced by contractors who had 
recognized the Union, they would commence bargaining for a 
master collective-bargaining agreement for Marion and Hamil-
ton counties. 
In late 2005, David Dingow, the contract administrator for 
the Union, contacted David Be
go, the CEO of Executive Man-
agement.  This led to a mee
ting in April 2006, in which Din-
gow asked Respondent to sign a ne
utrality agreement such as 
that executed by GFS Safeway. 
In an exchange of emails 
in August 2006, Respondent™s Ex-
hibit 15, Dingow essentially de
manded that Bego sign the neu-
trality agreement.  In 
one message Dingow stated: 
 We will expect to have an Agreement by the end of 
this week with EMS.  If that 
is not possible we will target 
buildings as we have with other contractors. 
Later he added, 
The signatories also want us to take action against the 
contractors who have not sign
ed.  Just as you were con-
cerned about competition they are concerned about you.  
We can™t hold off the activity in the face of the other con-
tractors who experienced the campaign. 
 Bego met again with union representatives in September 
2006.  The Union demanded that
 EMS sign the neutrality 
agreement.  Bego declined a
nd suggested that the Union peti-
tion the NLRB for a representation petition.  The Union™s cam-
paign to organize EMS began in earnest in January 2007, at the 
Sallie Mae building in Fishers, Indiana, in the northeast part of 
metropolitan Indianapolis and then spread to other EMS loca-
tions, including several in downt
own Indianapolis.  The cam-
paign included picketing, handbil
ling, rallies, 
public demonstra-
tions, and the filing of 
unfair labor practices.
2  On September 
25, 2007, the Union™s lead organizer, Rebecca Maran,
3 faxed to 
EMS the following notice, R. Exh. 64: 
 We are writing to inform you that, EMS employees at 
10 W. Market St. and Sky Bank
, as of September 25, 2007 
are participating in an unfair labor practice strike until fur-
ther notice.  They are protesting charges of unfair labor 
practices including those described in NLRB cases: 
25ŒCAŒ30221 Amended; 25ŒCAŒ30223 Amended; 
25ŒCAŒ30226; 25ŒCAŒ30266 Amended; 25ŒCAŒ30328 
Amended; 25ŒCAŒ30392; 25ŒCAŒ30423; 25ŒCAŒ30459. 
                                                           
 2 While the filing of unfair labor 
practice charges was certainly part 
of the Union™s strategy for pressu
ring employers to sign a neutrality 
agreement, the fact that filing charges was a tactical device does not 
mean unfair labor practices were not committed.  Each allegation must 

be evaluated on the strength of the record evidence. 
3 Maran subsequently married another SEIU organizer, Jonathan 
Liebowitz, and is referred to in th
e transcript by both her maiden and 
married names. 
The notice was signed by the following janitorial employees 
of EMS who worked at the Market Tower office building at 10 
W. Market St. in downtown Indianapolis, and who are alleged 
discriminatees in the instant case: 
 Shaneka Brown 

Christina Stubbs Desiree Bryant 
Harry Webster 
Maggie Harwell 
Karen Knox  The notice was also signed by employee Neil Miller, who is 
not an alleged discriminatee an
d Sandra Jones, who is an al-
leged discriminatee but worked 
at EMS™ Sky Bank location in 
downtown Indianapolis.  On October 1, 2007, Maran 
faxed another notice to 
EMS, which stated: 
This memo is to inform you that EMS employees at 20 
N. Meridian and 1 N Penn have joined in the unfair labor 
practice strike. 
 Although not named, two EMS employees who worked at 
the Guaranty Building in downtown, Star Carnell and Ronicka 
Evans, joined the strikers/picke
ters who assembled in front of 
the Market Tower building regularly and other EMS locations 
occasionally for a period exceeding 4 months.  Two other EMS 
employees from Market Tower, Antonio Gutierrez and Kevin 
McClung also joined the picket line outside Market Tower.  
Although the Union never notified EMS that that Carnell, Ev-
ans, Gutierrez, and McClung we
re on strike, EMS was well 
aware of their presence on the picket line over a period of 
months.  Three of these four, Evans, Gutierrez, and McClung 
are alleged discriminatees in this case. 
Respondent contends that even if I find that it committed un-
fair labor practices, I should find
 that the strike and picketing 
by the Union had little or nothing to do with these violations.  It 
notes in this regard that except for Charge 25ŒCAŒ30423, 
which the Union withdrew, none of the charges cited by Re-
becca Maran in her strike notice of September 25 involved 
employees at Market Tower. 
 Only, one charge, 25ŒCAŒ30392, 
involved one of the discriminatees
.  This charge is covered by 
complaint paragraph 5(j) and in
volves alleged threats made by 
EMS District Manager Richard 
Young to discriminatee Sandra 
Jones at the Sky Bank in June.
4 C.  General Comments Regarding Witness Credibility 
As set forth below, I dismiss most of the complaint allega-
tions in this case.  Much of th
e evidence herein is of the ﬁhe 
said, she saidﬂ character.  I do not necessarily credit the testi-
mony of Respondent™s witnesses,
 however, at many points it is 
                                                          
 4 The locations of the unfair labor 
practices in charges cited in Ma-
ran™s September 25 notice are as follows: 
25ŒCAŒ30221: Sallie Mae location in Fishers, Indiana; 25ŒCAŒ

30223: Sallie Mae; 25ŒCAŒ30226:
 Sallie Mae; 25ŒCAŒ30266: Indi-
anapolis Power and Light location; 
25ŒCAŒ30328: Indianapolis Chil-
drens™ Museum; 25ŒCAŒ30392: Sky Bank; 25ŒCAŒ30423: Market 

Tower (withdrawn by the Union, Exh. R-6); 25ŒCAŒ30459: Guaranty 
Building. 
 EXECUTIVE MGMT
. SERVICES
 189
clear to me that the testimon
y of the General Counsel™s wit-
nesses is contrived and very likely to be untruthful. 
The Charging Party was soliciting its supporters to provide 
material for unfair labor practice charges from the outset of its 
organizing campaign.  This solici
tation is particularly evident 
regarding the many allegations 
that Respondent prevented or 
interfered with its employees™ Section 7 rights to wear union 
buttons at work.  Alleged discri
minatee Ronicka Evans testified 
in this regard that in her fi
rst meeting with SEIU organizer 
Mindy Reichelt: 
 She gave me a button to say if you are getting treated unfair, 

like, say for instance, we wear our buttons and they tell us not 

to wear our buttons. . . . 
 Tr. 642. 
Similarly, alleged discriminatee Desiree Bryant testified that 
when Reichelt gave her a union button to wear at Market 
Tower, Reichelt told her, ﬁwe are trying this thing we do with 
different buildings to see what they will say . . ., Tr. 671.  Rei-
chelt also told Bryant that usua
lly employees are told they can™t 
wear union buttons, Tr. 695. 
Of course, the fact that the Union was soliciting material 
with which to file unfair labor practice charges does not mean 
that ULPs were not committed.  
However, this record indicates 
at least several instances of outright fabrication. 
Alleged discriminatee Desiree Bryant testified on direct ex-
amination that in July, EMS Supervisor Vonda Mathes told her 
she was not allowed to wear a union button to work.  Bryant 
then testified that she removed the button, threw it in the trash 
and never wore a button to work again, Tr. 673.  On cross-
examination, Bryant conceded that she wore a union button to 
work every day at least from August 24, 2007, to the beginning 
of the strike on September 25, Tr. 706Œ707. 
Alleged discriminatee Ronicka 
Evans testified that her su-
pervisor, Jeanette, told her that she would have to take her un-
ion button off whenever EMS District Manager Richard Young 
showed up at her workplace, the Guaranty Building in down-
town Indianapolis.  She also te
stified that Young told her that 
she was not supposed to wear a union button to work.  Despite 
this, Evans wore a union button to
 work virtually every day at 
the Guaranty Building and at 1 North Pennsylvania Avenue.  In 
an affidavit she gave to the NLRB on October 24, 2007, Evans 
told the Board agent that Young never saw her wear a union 
button and that Jeanette was the only person who said anything 
to her about the union button, Tr. 656Œ658. 
Alleged discriminatee Harry Webster testified that EMS Su-
pervisor Vonda Mathes told him that he could not wear a union 
button in the Market Tower building sometime prior to Sep-
tember 2007, Tr. 603Œ604.  However, in an affidavit given to 
the NLRB on September 12, 2007, Webster stated: 
 Shortly after I signed the card stating I wanted the SEIU to be 
my representative I began wearing a button that said, ‚Justice 
for Janitors.™  I believe I started wearing the button sometime 
in June.  I have worn the button every day since then.  No one 
at EMS has told me that I could not wear a button. 
 Tr. 605Œ606. 
These witnesses are not credible because when testifying 
they appeared to be more interested in supporting a litigation 
theory than in testifying candidly, see, e.g., 
In re: Lexus of 
Concord, Inc., 
330 NLRB 1409, 1412 fn. 9 (2000); 
Carruthers 
Ready Mix, Inc., 
262 NLRB 739 (1982).  The fact that a party 
proffers several witnesses who testify to less than the whole 
truth detracts from the credibility of all their witnesses regard-
ing the same subject matters. 
D.  Allegations of the Complaint
5 Complaint paragraph 5(a) (threats of job loss by Kelly Bego 
or Robert Guffey)
:  The General Counsel alleges that on about 
January 4, 2007, Respondent, by Kelly Bego or Robert Guffey, 
threatened employees with job loss because they engaged in 
union activities.  This allegati
on is predicated upon the testi-
mony of Larry Brumback, a former EMS employee, who was 
fired by Respondent in January 2007, for threatening two of his 
supervisors, and Frank Frierson, an ex-employee who was de-
moted from a supervisory position in December 2006.
6 Brumback testified that Res
pondent held a meeting for em-
ployees conducted by Respondent
™s then-human resource man-
ager, Kelly Bego, and District Manager Joe Guffey.
7  Accord-
ing to Brumback, Guffey did most 
of the talking and stated that 
EMS would lose its contract with Sallie Mae if employees 

chose to be represented by the Union.  Frierson, however, testi-
fied that Kelly Bego spoke for Re
spondent and said that if em-
ployees joined the union, ﬁthat they would probably lower our 
pay and give us the expense of 
union dues, and they would give 
us high health insurance.ﬂ 
Kelly Bego and Joe Guffey testified that Respondent did 
hold a meeting for employees at Sallie Mae on about January 5, 
2007 in response to the organizing 
drive.  However, both stated 
that Guffey said nothing other than to introduce Bego.  Kelly 
Bego testified that she distributed a new company handbook 
and had employees sign for it.  She read the company™s state-
ment on unionism from pages 4Œ5 of
 the handbook, R. Exh. 18, 
pp. 4Œ5. 
 It is our opinion that wherever there are unions, there 
is also trouble, strife and 
discord and that a union would 
not work to our employees™ benefit, but to their serious 
harm.  It is our positive intention to oppose unionism by 
every proper and lawful means. 
If union representatives should ever approach you, we 
would appreciate your seeki
ng advice, counsel, and infor-mation from your supervisor or the Human Resources De-
partment on any question you may have on this subject. 
 Kelly Bego and Joe Guffey denied that either of them said 
anything about job loss or the potential of EMS losing its con-
tract with Sallie Mae.  I conclude that neither Brumback™s nor 
                                                          
 5 Complaint pars. 5(i) regarding alle
ged 8(a)(1) violations at the In-
dianapolis Childrens Museum and 5(
l) alleging 8(a)(1) violations by 
EMS Supervisor Roberto Solorazano 
at Market Tower in July 2007, 
were withdrawn by the General Counsel at trial. 
6 Brumback had been fired several times previously and then rehired. 
7 Guffey™s given first name is Robert.  Bego, the daughter of Re-
spondent™s CEO, has since married and now goes by her last name, 
Simerly. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 190 
Frierson™s testimony is more credible than that of Kelly Bego 
and Guffey and I therefore dismi
ss the allegation in complaint 
paragraph 5(a).  For one thing, the credibility of both ex-
employees is adversely affected by their inconsistency with one 
another.  Frierson did not testify that Bego threatened job loss 
and Brumback did not testify about
 the alleged threats testified 
to by Frierson. 
Complaint paragraph 5(b)
 alleges that Respondent by its 
Sallie Mae project manager, Lucas Gronas, unlawfully interro-
gated employees about their uni
on activities on or about Janu-
ary 5 and 9, 2007.  These allegati
ons are also predicated on the 
testimony of former employee
 Larry Brumback.  Brumback 
testified that Gronas called his coworker Dustin Austin  to in-
quire about a conversation Austin and Brumback had with un-
ion organizer Maran.  Brumback 
did not talk to Gronas himself 
and only knows what Austin told 
him.  Since this is classic 
hearsay testimony, I decline to credit it. 
Brumback also testified that after another meeting with Ma-
ran he went to work wearing a union button that Maran had 
given him.  He testified that
 Lucas Gronas asked him, ﬁhow 
was the meeting?ﬂ  He did not testify that Gronas said anything 
else to him.  Gronas did not testify in this proceeding.  Given 
that Brumback was openly supporting the Union and that Gro-
nas didn™t ask him anything else, I 
find that his question did not 
rise to the level of an unlawful interrogation.  Further, I do not 
think the remark would give an employee the impression that 
his union activities were under su
rveillance.  It would be a 
natural assumption for Gronus to believe that Brumback re-
ceived the union button at ﬁa meeting.ﬂ 
Complaint paragraphs 5(c), (d), (e), and (g) (prohibiting the 
wearing of union buttons, threats of termination)
:  The allega-
tions also rest on the testimony of Larry Brumback.  He testi-
fied that the night he wore a union button to work, on about 
January 9, 2007, he was approach
ed by Joe Guffey and Donzay 
Patterson, one of Respondent™s 
operations managers.  Brum-
back stated that Guffey and Patt
erson told him to take the but-
ton off, to wear it on his own 
time, not EMS™ time. Patterson 
also allegedly asked him who el
se was wearing a union button.  
Brumback testified further that 
before he could respond, Patter-
son interrupted him and said, ﬁnever mind.  I™ll find out for 
myself.ﬂ 
With regard to complaint paragraph 5(g), Brumback testified 
that Lucas Gronas told him that he would have been discharged 
the night he wore the union button had Brumback not removed 
it when asked.
8 Neither Patterson nor Gronas testified in this proceeding.  
Respondent relies completely on 
the testimony of Joe Guffey to 
rebut Brumback™s allegations.  Gronas reported to Guffey; Guf-
fey reported to Patterson.  Guffey testified that he and Patterson 
encountered Brumback and Dus
tin Austin when they were 
wearing union buttons.  Guffey st
ated that Patterson asked 
Brumback to move the union button so that it did not conceal 
the EMS logo on his shirt.  According to Guffey, Brumback did 
                                                          
 8 The Union filed an unfair labor practice charge alleging that Brum-
back™s discharge was discriminato
ry.  The General Counsel did not 
issue a complaint with regard to this allegation. 
so.  Guffey denies that Patterson told Brumback that he was not 
allowed to wear a union button. 
On cross-examination, Brumback admitted that Patterson 
may have asked him to remove
 the button from covering the 
EMS logo, Tr. 853.  Given Brumback™s uncertainty as to what 
Patterson said to him and since I find Brumback no more credi-
ble than Guffey, I dismiss complaint paragraphs 5(c), (d), and 
(e). I dismiss paragraph 5(g) on the grounds that if the General 
Counsel has not established that
 Respondent ordered Brumback 
to remove his union button, it is 
illogical to conclude that Lucas 
Gronas told Brumback he would have been fired if he had 
failed to comply. 
Complaint paragraph 5(f) (interrogation by Donzay Patter-
son):  Former EMS employee Fra
nk Frierson testified that on 
the evening of January 11, 2007, he was approached by Donzay 
Patterson and Joe Guffey in the mailroom of the Sallie Mae 
building.  Frierson testified that
 Patterson asked him if he was 
siding with the Union and if he knew anything about a meeting 
after work.  Joe Guffey, who by Frierson™s account was present, 
denies that any of this occurred.  Having no basis for deeming 
Frierson more credible than Guffey, I dismiss complaint para-
graph 5(f). 
Complaint paragraph 5(h) (interrogation, threats by Audrita 
Kennedy):  These allegations are based on the testimony of 
Darnell Tillman who worked for EMS from December 2006 
until July 3, 2007, when he was fired.
9  Tillman testified that he 
met union organizer Becky Maran outside of the Indianapolis 
Power and Light Building to whic
h he was then assigned just 
before work in January 2007.
10 According to Tillman, while he was talking to Maran, his 
supervisor, Audrita Kennedy, came out of the building and told 
him that it was time for him to come inside to work.
11  Tillman 
testified that Kennedy repeated
ly asked him to whom he was 
talking.  She asked him if he had been talking to church people 
and then if they were union people.  Tillman stated that Ken-

nedy then said that employees we
re not allowed to talk to union 
people because EMS could lose its contract. 
SEIU organizer Mindy Reichelt 
testified that she observed a 
supervisor telling Tillman and some other employees that they 
weren™t allowed to talk to union representatives.  Tillman did 
not testify to Reichelt™s presence and while Tillman testified the 
incident occurred when he was reporting to work, Reichelt 
testified that it occurred after Tillman left work and was speak-
ing to her, Maran and another union representative. 
Respondent did not call Audrita
 Kennedy as a witness nor 
did it claim that she was unavailable to testify.  Thus, despite 
the variance between Tillman™s account and Reichelt™s account, 
his testimony is uncontradicted 
by Respondent.  Therefore, I 
credit Tillman™s account and find
 that Respondent, by Audrita 
Kennedy, violated Section 8(a)(1) of the Act by interrogating 
                                                          
 9 The General Counsel did not file a complaint with regard to the 
Union™s charge that Tillman™s termination violated Sec. 8(a)(3). 
10 Tillman was assigned to several 
different locations while working 
for EMS and was assigned to Market
 Tower when he was terminated. 
11 Respondent has admitted that Ke
nnedy was a supervisor pursuant 
to Sec. 2(11) of the Act and its agent, pursuant to Sec. 2(13). 
 EXECUTIVE MGMT
. SERVICES
 191
Tillman about his union activities, instructing him not to talk to 
union representatives and implie
dly threatening him with loss 
of his job if employees chose to be represented by the SEIU. 
Complaint paragraph 5(j) (interference and threats by Rich-
ard Young)
:  The allegations in paragraph 5(j) are predicated on 
the testimony of Sandra Jones, on
e of the two alleged discrimi-
natees who did not work at Mark
et Tower.  Jones worked at a 
building then occupied by the Sky Bank, a few blocks from 
Market Tower in downtown Indianapolis. 
Jones testified that she complained to a security guard named 
Darrell at Sky Bank that EMS did 
not have adequate cleaning 
supplies at Sky Bank.  Darrell wo
rked for a security contractor 
at Sky Bank, not for EMS.  Jones testified that the next day 
EMS District Manager Rich
ard Young summoned her to a 
meeting in the basement of the Sky Bank.  She states that 
Young told her she was not supposed to be going around telling 
people that EMS didn™t have ade
quate cleaners and that Young 
said either that someone had previously been fired for doing 
this or that Jones coul
d be fired for doing that. 
Young confirmed that he did tell
 Jones that she should not be 
complaining to the security guard about EMS™ cleaning sup-
plies. Young testified that he to
ld her that if she was unhappy 
with the supplies she should talk to 
him.  He denied that he told 
Jones that someone had been fi
red for complaining to persons 
outside of EMS about cleaning s
upplies and that this had not 
occurred.  On this last point, I decline to credit Jones as I deem 
her testimony no more credible than that of Young. 
I dismiss paragraph 5(j) because to the extent that I have 
credited Jones, her testimony do
es not establish a violation of 
Section 8(a)(1).  The statements
 attributed to Young by Jones 
did not interfere with, restrain, or coerce her in regard to any 
right protected by Section 7 of 
the Act.  These statements did 
not pertain to her union activity 
and there is no evidence that 
Jones was engaged in conc
erted protected activity.
12  Thus, 
there is no evidence that she was complaining about the clean-
ing supplies on behalf of anyone but herself. 
                                                          
 12 Sec. 8(a)(1) provides that it is an unfair labor practice to interfere 
with, restrain, or coerce employees in the exercise of the rights guaran-
teed in Sec. 7.  Sec. 7 provides that, ﬁemployees shall have the right to 
self-organization, to form
, join, or assist labor organizations, to bargain 
collectively through representatives of their own choosing, and 
to en-
gage in other concerted activities for the purpose of collective bargain-
ing or other mutual aid or protection
. . . .ﬂ  (Emphasis added.) 
In 
Myers Industries (Myers I), 
268 NLRB 493 (1984), and in 
Myers Industries (Myers II), 
281 NLRB 882 (1986), the Board held that ﬁcon-
certed activitiesﬂ protected by Sectio
n 7 are those ﬁengaged in with or 
on the authority of other employees, a
nd not solely by and on behalf of 
the employee himself.ﬂ  However, the activities of a single employee in 
enlisting the support of fellow employ
ees in mutual aid and protection 
is as much concerted activity as is
 ordinary group activity.  Individual 
action is concerted so long as it is 
engaged in with the object of initiat-
ing or inducing group action, 
Whittaker Corp., 
289 NLRB 933 (1988); 
Mushroom Transportation Co., 
330 F.2d 683, 685 (3d Cir. 1964). 
Additionally, the Board held in 
Amelio™s, 
301 NLRB 182 (1991), 
that in order to present a prima facie case that an employer has dis-

charged an employee in violation of Sec. 8(a)(1), the General Counsel 
must establish that the employer kne
w of the concerted nature of the 
activity. Complaint paragraph 5(k) (threats of job loss for wearing 
union buttons): In very garbled testimony, Tr. 246Œ248, Anto-
nio Gutierrez stated that EMS™ project manager at Market 
Tower, Aurelia Gonzalez, threaten
ed to fire him if he did not 
remove a union button at some unspecified occasion prior to 
the beginning of the strike. 
 Gonzalez denies
 this, Tr. 1029Œ
1030.  I have no reason to credit Gutierrez as opposed to Gon-
zalez. 
Karen Knox, who worked as a janitor at the Market Tower 
building testified that in June 2007, she wore a union button to 
work.  She further testified th
at Aurelia Gonzalez told Knox 
that she could not wear a union button at work and that Gon-
zalez would fire her if she wore it again.  Knox stated she did 
not wear a union button to work afterwards.  Knox™s testimony 
is somewhat confusing in that she stated that during her first 
contact with the Union she told 
organizer Mindy Reichelt that 
Gonzalez had threatened to fire her for wearing a button and 
also testified that Reiche
lt gave her the button. 
Gonzalez denies having any conversation with Karen Knox 
concerning union buttons.  She testified that her supervisor, 
Brian Wyatt, told her that em
ployees could wear union buttons 
so long as the button was not covering the EMS logo on their 
shirts.  Gonzalez did not testify as to when Wyatt informed her 
of this policy.  I credit Gonzal
ez™ testimony that she communi-
cated this policy to a number 
of employees, including alleged 
discriminatees Maggie Harwell, Antonio Gutierrez, Shaneka 
Brown, Knox, Christina Stubbs,
 Desiree Bryant, and Kevin 
McClung prior to the start of the strike which began on Sep-
tember 25, 2007. 
Gonzalez™ testimony was corrobor
ated by alleged discrimi-
natee Desiree Bryant, Tr. 696Œ700.  Bryant confirmed that 
Gonzalez told a group of employees that they could wear union 
buttons so long as they didn™t cover the EMS logo in July.
13  The testimony of several of the discriminatees establishes that 
by early August 2007, EMS employ
ees at Market Tower wore 
union buttons in front of Gonzalez and other supervisors and 

were never told to remove the buttons or threatened with disci-
pline or discharge for wearing a button. 
Alleged discriminatee Kevin Mc
Clung testified that shortly 
after he signed a union authorization card on July 30, 2007, he 
began wearing a union button to work every day, Tr. 624.  
McClung saw Gonzalez approxim
ately once a week and saw 
his immediate Supervisor Robe
rto Solorazano virtually every 
day.  Neither of them said an
ything to McClung about his union 
button. Alleged discriminatee Christina Stubbs testified that she 
wore a union button to work every day in the 2 weeks prior to 
the strike and was never asked 
to remove it, Tr. 550.  Stubbs™ 
supervisor, Vonda Mathes, saw her wearing the button on many 
occasions and I infer Gonzalez saw Stubbs wearing the button 
on some occasions as well, Tr. 551. 
                                                          
 13 Bryant was uncertain as to wh
ether Stubbs and Webster were pre-
sent and testified that Shaneka Br
own was not present when Gonzalez 
told employees that they could wear union buttons.  However, it is quite 

clear that all the discriminatees who 
worked at Market Tower were well 
aware that Respondent would not interfere with their wearing of union 
buttons at work weeks, if not months before the start of the strike on 

September 25. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 192 
I dismiss complaint paragraph 5(
k) in part because I deem 
much of the General Counsel™s testimony regarding union but-
tons to be contrived and unrelia
ble.  I also conclude, as dis-
cussed later in this decision, that by her conversation with em-
ployees at the timeclock in Ju
ly 2007, Gonzalez cured whatever 
unfair labor practices may have been committed with regard to 
the wearing of union buttons at Market Tower prior to that date. 
Complaint paragraph 5(m) (interrogation by Richard 
Young):   This allegation is apparently based on the testimony 
of Damon Morrow, who worked at the Guaranty Building as an 
acting supervisor for EMS.  Morrow testified that on July 9, he 
left work despite contrary 
instructions from EMS Manager 
Richard Young.  Young, he said, tried to talk Morrow into 
working that night, but Morrow declined citing grievances he 
had with EMS.  Then Morrow stated that Young asked him, ﬁif 
he was screaming union.ﬂ  The 
General Counsel asserts that 
this was an unlawful interrogation.  Young denies that he made 
the statements attributed to 
him by Morrow.  Having no basis 
for crediting Morrow™s testimony over that of Young, I dismiss 
complaint paragraph 5(m). 
Complaint paragraphs 5(n), (o), (q), and (s) (prohibition of 
union buttons; threats of job loss by Vonda Mathes)
:  The Gen-
eral Counsel alleges in paragraphs 5(n) and (o) that in July 
2007, Supervisor Vonda Mathes 
instructed employees at Mar-
ket Tower not to wear union buttons.  These allegations are 
supported by the testimony of Desiree Bryant.
14 Paragraph (q), predicated on the testimony of Shaneka 
Brown, alleges similar threats by
 Mathes in September.  Para-
graph(s) predicated on the test
imony of Harry Webster alleges 
similar threats by Mathes in October after the strike began. 
I am unable to credit any of the discriminatees™ testimony 
regarding statements by Vonda Ma
thes due to its inherent im-
probability and instances in wh
ich their testimony was contra-
dicted on cross-examination and/
or by sworn affidavits given 
during the investigation of the Union™s charges. 
Shaneka Brown testified that Mathes told her that she was 
not permitted to wear a union button and could be written up or 
terminated if she did so.  Howe
ver, Brown continued to wear 
the button without being written up or disciplined. 
Karen Knox wore a visible union 
bracelet to work every day. 
Christina Stubbs testified that she wore a visible union but-
ton and a union bracelet to work every day for a month before 
the strike and was never told to remove either one by anyone, 
including Vonda Mathes. 
Harry Webster testified that Mathes told him he could not 
wear a union button in August 2007, but neglected to mention 
this in an affidavit given to the Board on September 12. 
Desiree Bryant also continued to wear a union button to 
work every day for a month prior to the strike. 
Mathes denied these allegati
ons under oath and I conclude 
that it is highly improbable that she threatened some employees 
with discipline or discharge over their union button but did and 
said nothing to others who wore 
the button to work every day. 
                                                          
 14 In its posttrial brief, at p. 20, the General Counsel withdrew the al-
legation in complaint par. 5(n)(ii) 
that Mathes also threatened employ-
ees with loss of their jobs if they
 engaged in union activities, including 
wearing union buttons. 
Complaint paragraph 5(p)(i) alleged interrogation and (ii) 
threat of surveillance by 
EMS Supervisor Linda DeJournette
:  Former EMS employee Star Ca
rnell had a conversation with 
Linda DeJournette, her supervisor at the Guaranty Building, in 
August 2007.15  DeJournette asked Carnell about the Union.  
The two women had a discussion
 about the Union and DeJour-
nette indicated that she wasn™t interested in being in a union. 
A week later, DeJournette told Carnell that, ﬁshe felt like she 
was there to be Richard™s [Young] eyes and ears.  He asked her 
to be his eyes and ears and she said that he had his own eyes 
and ears, and she felt like she was there to do his dirty work, 
and that she said she didn™t see anything wrong with the union, 
but it just wasn™t for her.ﬂ 
Regarding paragraph 5(p)(i), the 
applicable test for determin-
ing whether the questioning of an employee constitutes an 
unlawful interrogation is the totality-of-the-circumstances test 
adopted by the Board in 
Rossmore House, 269 NLRB 1176 
(1984), affd. sub nom. 
Hotel Employees Local 11 v. NLRB
, 760 
F.2d 1006 (9th Cir. 1985).  In analyzing alleged interrogations 
under the 
Rossmore House
 test, it is appropriate to consider 
what have come to be known as ﬁthe 
Bourne factors,ﬂ so named 
because they were first set out in 
Bourne v. NLRB
, 332 F.2d 47, 48 (2d Cir. 1964). Those factors are:  
 (1)  The background, i.e. is there a history of employer 
hostility and discrimination? 
(2)  The nature of the info
rmation sought, e.g., did the 
interrogator appear to be seeking information on which to 
base taking action against individual employees? 
(3)  The identity of the questioner, i.e. how high was 
he in the company hierarchy? 
(4)  Place and method of interrogation, e.g. was em-
ployee called from work to the boss™s office?  Was there 
an atmosphere of unnatural formality? 
(5)  Truthfulness of the reply. 
 These and other relevant factors 
ﬁare not to be mechanically 
applied in each case.ﬂ 269 NLRB at 1178 fn. 20, 
Medicare Associates, Inc., 
330 NLRB 935, 939 (2000).
16  DeJournette 
was a low-level supervisor, who did not appear to be seeking 
information on which to take ac
tion against employees.  Also, 
given the informal setting (by the security guard™s desk) and 
nature of the conversation, I conclude that DeJournette™s ques-
tions to Carnell did not 
violate Section 8(a)(1). 
With regard to paragraph 5(p)(ii), it is clear that DeJournette 
did not violate the Act when she told Carnell that she was not 
going to be Richard Young™s ﬁeyes 
and ears.ﬂ  Moreover, I also 
conclude that the General Couns
el has not established that 
Young™s instructions to DeJournette violated the Act.  It may be 
that he was asking no more of 
DeJournette than, ﬁto keep him 
informed, as any supervisor woul
d be expected to, of what was 
                                                          
 15 I credit Carnell™s uncontradicted account of her conversations with 
DeJournette.  DeJournette did not te
stify.  Richard Young did not tes-
tify that he did not tell DeJournette 
that he wanted DeJournette to be 
ﬁhis eyes and ears.ﬂ 
16 Medicare Associates
 is frequently cited by the name 
Westwood 
Health Care Center.  EXECUTIVE MGMT
. SERVICES
 193
happening with the union organizing campaign,ﬂ 
Wayne J. 
Griffin Electric, 
335 NLRB 1362, 1384 (2001).
17 Complaint paragraph 5(r)
 (Aurelia Gonzalez threatens em-
ployees with job loss).
  This allegation is predicated on the 
testimony of former EMS janitor Antonio Gutierrez.  Gutierrez 
testified with the assistance of an interpreter and even so, his 
testimony is extremel
y difficult to understand and it is not ap-
parent at times whether Gutier
rez understood what he was be-
ing asked (e.g., Tr. 247). 
Gutierrez testified that on one occasion in early October, 2 
weeks after the strike began at Market Tower, he encountered 
his Supervisor Aurelia Gonzalez
 when leaving a Subway res-
taurant.  He testified that in 
response to his greeting, Gonzalez 
said, ﬁwe™re crazy.ﬂ  According to Gutierrez, Gonzalez pro-
ceeded to tell him that some strikers had already returned to 
work, that the materials they were handing out were being 
thrown away and that ﬁactually 
all of us [who] were out there 
were fired.ﬂ On cross-examination Gutierrez testified that Gonzalez told 
him, ﬁwe were fired, but if we wanted to return to go to the 
office.ﬂ  He again stated that Gonzalez told him that other strik-
ers had returned to work. 
Aurelia Gonzalez confirmed that she ran into Gutierrez at a 
Subway.  She testified that she asked Gutierrez when he was 
coming back to work and did not tell Gutierrez that he™d been 
fired.  I find Gonzalez™ account 
of the conversati
on at least as 
credible as that of Gutierrez an
d dismiss paragraph 5(r) of the 
complaint.
18 Complaint paragraph 5(t) (Supervisor Linda DeJournette 
threatens unspecified reprisals)
:  I credit Star Carnell™s uncon-
tradicted testimony that on Oct
ober 11, 2007, several strikers 
were waiting outside the Guaranty Building waiting for an 
EMS employee to leave work.  When the employee approached 
the strikers, Linda DeJournette,
 the EMS supervisor at Guar-
anty, ﬁpulled at her shirt and poi
nted at us, and ran he[r] finger 
across her neck, like to not talk 
to us.ﬂ  DeJournette™s gesture 
constitutes a threat of reprisal 
which violates Section 8(a)(1), 
Joseph Victori Wines, 
294 NLRB 469, 472Œ473 (1989). 
Complaint paragraph 5(u) (Supervisor Lena Armour threat-
ens job loss)
:  Dana Wilson worked for EMS for 1 day, No-
vember 11, 2007, at Market Towe
r.  The Union™s strikers were 
outside the building when Wilson arrived.  Wilson testified that 
Lena Armour, a statutory supervisor, told her that the employ-
ees who were on strike were not 
getting their jobs back.  Wil-
son got locked in a stairwell on her way out of work that night 
and joined the picket line outside Market Tower the next day. 
                                                          
 17 I conclude that the context of Yo
ung™s instructions are materially 
distinguishable from those in 
Teksid Aluminum Foundry, 
311 NLRB 
711 fn. 2, 713 (1993), in which the employer™s human resources direc-
tor instructed supervisors and statut
ory employees to keep our eyes and 
ears open because Teksid would not 
allow a union.  The statement in 
Teksid indicated a desire to interfere with employees Sec. 7 rights and 
invited statutory employees to sp
y on other statutory employees. 
18 Assuming that this incident transp
ired as testified to by Gutierrez, 
there is no evidence that he discussed it with other strikers.  Thus, it 
could not be a factor in prolonging 
the strike.  Moreover, Gutierrez did 
not testify that this incident convinc
ed him to remain on the picket line 
rather than returning to work. 
Armour denies making the statem
ents attributed to her by 
Wilson.  I find Armour to be at 
least as credible as Wilson and 
dismiss paragraph 5(u). 
Complaint paragraph 6 (discriminatory 1-day delay in issu-
ing strikers™ paychecks)
:  Several alleged di
scriminatees (San-
dra Jones, Harry Webster, Ronicka Evans) and witness Star 
Carnell testified that EMS employees were normally paid on 
Thursday evening but that on October 4, 2007, the first payday 
after their strike began, they were required to wait until Friday 
evening, October 5, to receive their paychecks. 
Respondent™s witnesses testifie
d that EMS normally pays its 
employees on Friday and that the strikers were paid at the same 
time as nonstrikers.  There is 
a discrepancy between the testi-
mony of Respondent™s witnesse
s Shelton Jones (between 8 and 
10 p.m.) and Aurelia Gonzalez (at 
11:45 p.m.) as to the time the 
strikers™ checks were passed out.  However, EMS™s witnesses™ 
testimony that the strikers were paid at the same time as non-
strikers is uncontroverted.  Th
us, I find that payment to the 
strikers on Friday was not disc
riminatory and did not violate 
the Act.  Therefore, I dismiss the allegations in paragraph 6. 
Complaint paragraph 7 (alleged refusal to reinstate the 
strikers)
:  On May 9, 2008, the Union faxed to Respondent 
unconditional offers to return to work signed by alleged dis-
criminatees Sandra Jones, Harry Webster, Desiree Bryant, 
Shaneka Brown, Christina Stubbs, Ronicka Evans, Antonio 
Gutierrez, and Kevin McClung.  
Alleged discriminatee Maggie 
Harwell appeared at Respondent™
s corporate office in order to 
offer to return to work.  A
lleged discrimina
tee Karen Knox 
appeared in person at Market Tower to attempt to return to 
work. 
On May 15, Respondent sent each
 of the alleged discrimina-
tees a letter refusing to reinstat
e them on the grounds that their 
strike was not an unfair labor practice strike and that they had 
engaged in picketing which was 
unprotected because it violated 
Section 8(b)(7)(C) of the Act. 
E.  Legal Analysis with Re
gard to Complaint Paragraph 7 
1.  Participation in picketing 
which violates Section 8(b)(7)(C) 
is, as a general proposition, a valid reason for refusing to 
reinstate strikers 
Unfair labor practice strikers
 who make unconditional offers 
to return to work are entitled to immediate reinstatement to 
their former positions.  They are entitled to reinstatement 
whether or not replacements 
for them have been hired, 
Grinnell Fire Protections Systems Co., 
335 NLRB 473, 475 (2001). 
On the other hand, the Board held as long ago as 1972, that 
an employer may refuse to re
instate economic strikers who 
engage in picketing that vi
olates Section 8(b)(7)(C), 
Local 707, Motor Freight Drivers (Claremont Polychemical Corp.), 
196 NLRB 613, 627Œ630 (1972).  It is also true that an otherwise 
economic or recognitional strike becomes an ﬁunfair labor prac-
tice strikeﬂ if an employer™s unfair labor practices ﬁhad any-
thing to do with causing the strike,ﬂ 
Decker Coal Co., 
301 NLRB 729, 746 (1991); 
Domsey Trading Corp., 310 NLRB 
777, 791 (1993).  Moreover, the Board will not ﬁcalculate the 
degree of importance, or weight
 to be attached toﬂ the em-
ployer™s unfair labor practices in characterizing the nature of a 
strike, 
Cal Spas, 322 NLRB 41, 60 (1996). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 194 
However, the General Counsel
 must prove that the em-
ployer™s unfair labor practices were causally related to either 
the employees™ decision to strike
 or remain on strike to estab-
lish their status an unfair labor practice strikers, 
C-Line Ex-
press, 
292 NLRB 638 (1989), Post Tension of Nevada, Inc., 
353 NLRB 826, fn. 2, 835Œ836 (January 30, 2009).  While 
substantial weight may be given to the strikers™ characterization 
of their motives, the Board must be wary of self-serving rheto-
ric which is inconsistent with the factual context of the strike, 
Soule Glass Co. v. NLRB,  
652 F.2d 1055, 1080 (1st Cir. 1980); 
C-Line Express, supra. Conversely, a causal connection 
between a strike and an em-
ployer™s unfair labor practices 
may be inferred even without 
testimony from the strikers citing the unfair labor practices as 
motivating their strike,  
Child Development Council of North-
eastern Pennsylvania, 316 NLRB 1145 (1995).  Thus, the fac-
tual context of the strike and the ULPs must be examined re-
gardless of the strikers™ testimony.  In 
Child Development 
Council, the fact that a serious unfair labor practice occurred 3 
days before the strike began was critical in the Board™s decision 
to infer a causal connection.  In 
Domsey Trading, 
the serious-ness of the unfair labor practices 
and their temporal relationship 
to the strike (two discharges of organizing committee members 
within 3 weeks of the strike) were also critical to the Board™s 
determination.  In 
Cal Spas, supra, the employer had engaged 
in illegal video surveillance of employees™ protected activities 
just 14 days prior to the strike.  Moreover, union organizers 
mentioned this unfair labor prac
tice in exhorting employees to 
strike on the day of the walkout. 
The strike and the picketing by 
the alleged discriminatees in 
this case was primarily, if not exclusively, motivated by their 
desire and the Union™s desire to
 pressure EMS into recognizing 
and bargaining with the Union.
19  By doing so for more than 30 
days without the filing of a re
presentation petition by the Un-
ion, the discriminatees and the Union violated Section 
8(b)(7)(C), which provides that: 
 . . . it shall be an unfair labor practice for a labor organization 
or its agents: 
 (7) to picket or cause to be picketed, or threaten to 
picket or cause to be picketed, any employer where an 
object thereof is forcing or requiring an employer to 
recognize or bargain with a 
labor organization as the 
representative of his employees, or forcing or requiring the 
employees of an employer to accept or select such labor 
organization as their collective-bargaining representative, 
unless such labor organization is currently certified as the 
representative of such employees: 
(C) where such picketing 
has been conducted without 
a petition under section 9(c) 
[section 159(c) of this title] 
being filed within a reasonable period of time not to 
exceed thirty days from the commencement of such 
                                                          
 19 See, e.g., R. Exh. 192; testimony of discriminatees Gutierrez at Tr. 
257Œ258, 263Œ264; Jones at Tr. 419Œ420; Brown at Tr. 472Œ473; Knox 

at Tr. 523Œ524; Stubbs at Tr. 542Œ543, 549, 554Œ555; Harwell at Tr. 
567; 576; Webster at Tr. 595Œ595; McClung at Tr. 627, 631; Evans at 
Tr. 665Œ666; Bryant at Tr. 679Œ680, R. Exh. 171. 
picketing: Provided
, That when such a petition has been 
filed the Board shall forthwith, without regard to the 
provisions of section 9(c)(1) [section 159(c)(1) of this 
title] or the absence of a showing of a substantial interest 
on the part of the labor organization, direct an election in 
such unit as the Board finds to be appropriate and shall 
certify the results thereof: 
Provided further
, That nothing 
in this subparagraph (C) shall be construed to prohibit any 
picketing or other publicity for the purpose of truthfully 
advising the public (including consumers) that an 
employer does not employ members of, or have a contract 
with, a labor organization, unless an effect of such 
picketing is to induce any individual employed by any 
other person in the course of his employment, not to pick 
up, deliver or transport any goods or not to perform any 
services. 
Nothing in this paragraph (7) shall be construed to 
permit any act which would otherwise be an unfair labor 
practice under this section 
8(b) [this subsection]. 
 It is clear from the record, including the testimony of the dis-
criminatees that they went on strike to pressure EMS into rec-
ognizing the Union and signing the Union™s master collective- 
bargaining agreement.  It is uncontroverted that all of the dis-
criminatees picketed EMS for several months.  It is also uncon-
troverted that the Union never filed a representation petition.  
Thus, the only issue in this case is whether the discriminatees™ 
strike was in substantial part an
 unfair labor practice strike, as 
well as a strike for economic 
and recognitional purposes.  I 
conclude that the General Counsel has failed to meet his burden 
of proving that the strike was 
causally related to any unfair 
labor practice committed by Respondent. 
F.  The General Counsel Failed to Prove a Causal 
Connection Between any Unfair 
Labor Practice and the Strike 
1.  Alleged ULPs occurring in January 2007 
There is simply no reason to believe that the alleged dis-
criminatees in this case were motiv
ated to strike, or remain on 
strike by Respondent™s unfair la
bor practices, or even the al-
leged unfair labor practices I have
 dismissed.  Several of these 
alleged ULPs occurred 8 months 
before the strike began at 
locations other than those at which any of the strikers worked.  
None of the strikers appeared to be at all familiar with these 
incidents. 
With regard to other prestrike alleged ULPs, there is no evi-
dence that the strikers were motivated to strike or even were 
aware of the allegation that Richard Young interrogated Damon 
Morrow in July at the Guaranty Building. 
2.  Alleged ULPs occurring at 
the Sky Bank in June 
At a union meeting at the home of former EMS employee 
Darnell Tillman, shortly before the strike, Sandra Jones appar-
ently told some other strikers that Young told her not to com-
plain to the security guard at
 Sky Bank about her cleaning sup-
plies and that he threatened to fire her if she did so.  Ignoring 
for the moment the fact that I declined to find that Young vio-
lated the Act, I find that if he did so, the General Counsel has 
not established a causa
l connection between this incident and 
the strike. 
 EXECUTIVE MGMT
. SERVICES
 195
I have credited Jones only to the extent that Young told her 
not to complain about cleaning supplies to the security guard.  I 
have not credited Jones™s te
stimony that Young impliedly 
threatened to fire her.  Young™s discussion with Jones occurred 
3 months before the strike and there are no other alleged pre-
strike ULPs either at Sky Bank 
or involving Jones.  Even as-
suming that Jones discussed 
Young™s admonition with other 
strikers, it defies credulity to 
believe that it had anything other 
than a de minimis effect on the decisions of the strikers.  My 
reasons for declining to draw 
any casual connection between 
Jones™ interaction with Young 
and the strike are as follows: 
Union literature distributed during the strike contained a full 
page regarding Sandra Jones™ di
ssatisfaction with working con-
ditions at EMS.  The Union made
 no mention of her interaction 
with Young regarding Jones™ conversation with the security 
guard in June, Tr. 447Œ449, R. Exh. 86. 
Several of the strikers, Guti
errez, Knox, Brown, McClung, 
Evans, and Bryant were not pres
ent at the meeting at Darnell 
Tillman™s house and there is no other evidence that they were 
familiar with Jones™ interaction with Young or that they went 
on strike due to anything that occurred at Sky Bank. 
Christina Stubbs attended the meeting at Darnell Tillman™s 
house but could not recall any speci
fic incidents that were dis-
cussed, Tr. 540.  Stubbs testified that she did not go on strike 
due to anything that occurred at Sky Bank, Tr. 554. 
Maggie Harwell similarly did 
not testify to recalling any 
conversation about Jones™ experien
ce and testified that she was 
not motivated to go on strike by anything that occurred at Sky 
Bank, Tr. 565, 577Œ578.  The same
 holds true for Harry Web-
ster, Tr. 591Œ593, 610. 
3.  Alleged ULPs re: union buttons 
Even assuming that Vonda Ma
thes and Aurelia Gonzalez 
told employees that they were not allowed to wear union but-
tons at work prior to July, it also defies credulity that the strik-
ers were motivated by these incidents since Gonzalez made it 
clear to them in July that they were free to wear union buttons 

so long as they didn™t cover the EMS logo. 
4.  There is no evidence that alleged ULPs after 
September 25 prolonged the strike 
Similarly, there is absolutely no evidence that any of the al-
leged unfair labor practices o
ccurring after September 25, pro-
longed the strike.  For example, n
one of the strikers alleged that 
they remained on strike because Respondent delayed paying 
them their last check for 1 day.  Assuming Gonzalez told Anto-
nio Gutierrez that all the strikers were fired in October, there is 
no evidence that he told any other strikers about the incident 
and no evidence that it motivated Gutierrez to stay out on strike 
as opposed to returning to work.  Indeed, if the incident oc-
curred, one would expect it to 
have motivated Gutierrez to go 
back to work. 
There is no evidence that Dana Wilson told other strikers 
that Lena Armour told her in November that all the strikers had 
been fired or any evidence that it had any impact on the strik-
ers™ motivation to remain on strike.  Finally, while several 
strikers may have witnessed Li
nda DeJournette draw her finger 
across her throat in October, there is no evidence that this inci-
dent had any impact on the duration of any employee™s strike. 
5.  The Colonial Haven decisi
on relied on by the General 
Counsel and Charging Party is distinguishable from 
the instant case 
In Colonial Haven Nursing Home, Inc., 
218 NLRB 1007 (1975), enf. denied 542 F.2d 691 (7th Cir. 1976), the Board 
reversed its judge, who had dismissed a complaint allegation 
regarding 
Colonial Haven™s
 refusal to reinstate strikers.  The 
judge had found that the strikers had violated Section 
8(b)(7)(C) and thus the employer
 did not violate the Act in 
refusing to reinstate them.  Th
e Board found, contrary to the 
judge, that the employees™ strike
 and picketing were motivated 
in substantial part by 
Colonial Haven™s
 unfair labor practices.  
Thus, the Board concluded that th
e employees did not lose their 
right to reinstatement upon their unconditional offer to return to 
work because an object of the strike may also have been to 
obtain recognition or an expedited election, id.
 at 1011. The Colonial Haven
 case is easily distinguishable from the 
instant matter.  First of all, the strike and picketing in that case 
lasted 34 days, which the Board indicated was a ﬁtechnical 
violationﬂ of Section 8(b)(7)(C). 
 In the instant case, the recog-
nitional picketing went on for 
many months and only ceased 
when the General Counsel threatened to seek an injunction and 
then filed a complaint against the Union. 
Secondly, the employer in 
Colonial Haven
 did not rely on 
picketing beyond 30 days withou
t filing a petition as a reason 
for denying its employees reinstatement.  In the instant case, 
EMS stated this was 
the reason for its denial of reinstatement. 
Finally and most importantly, the Board found that 
Colonial 
Haven™s unfair labor practices cont
ributed to the employees™ 
motivation to strike.  I find that not to be the case herein.  A 
strike is not an unfair labor pr
actice strike simply because the 
strikers or their union say it is, 
Soule Glass Co. v. NLRB,  
652 
F.2d 1055, 1080 (1st Cir. 1981); 
C-Line Express, supra. Out of all the unfair labor practice charges filed by the Union 
herein, I have concluded that 
the General Counsel has estab-
lished a very few ULPs.  One was committed by Audrita Ken-

nedy, a low-level supervisor at the Indianapolis Power and 
Light Building, who in January interrogated and threatened 
Darnell Tillman.  This occurred 8 months prior to the strike. 
None of the strikers worked at this location and none of them 
testified that they were aware of this incident.  I find that none 
of the strikers were motivated by this ULP and the extent to 
which their Union may have so motivated, this ULP was in the 
immortal words of Justice Cardoz
o, not a ﬁproximate causeﬂ of 
the strike. 
The only other unfair labor prac
tice established by the Gen-
eral Counsel is the one committ
ed by another low-level super-
visor, Linda DeJournette, on Oc
tober 11, 2007, 3 weeks into 
the strike.  DeJournette drew her finger across her throat when 
pointing at several strikers outside the Guaranty Building.  
There is no evidence that this incident in any way motivated the 
strikers to continue their r
ecognitional picke
ting for months 
afterwards.  Thus, I reject the allegation at the end of the com-
plaint that presettlement unfair labor practices prolonged the 
discriminatees™ strike. 
Even assuming that the Genera
l Counsel had established the 
many alleged violations pertai
ning to the wearing of union 
buttons, I would find that Responde
nt cured these violations at 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 196 
least with respect to Market Tower, when in July, Project Man-
ager Aurelia Gonzalez informed
 a group of employees, includ-
ing many who would go on strike 2 
months later, that they were 
free to wear union buttons so lo
ng as they did not obscure the 
EMS logo. EMS did not necessarily meet all the criteria set forth in 
Pas-savant Memorial Area Hospital, 
237 NLRB 138 (1978), for curing past unfair labor pr
actices.  However, in 
Claremont Re-
sort & Spa, 
344 NLRB 832 (2005), two of the three Board 
members stated that they ﬁdo 
not necessarily endorse all the 
elements of 
Passavant.
ﬂ  In any event, by its terms the 
Passa-vant decision indicates that what an employer must do to cure a 
violation may depend on the nature of the violation.  The 
Pas-savant case concerned a threat, which was communicated to 
30Œ40 employees, that they would be fired if they engaged in 
an economic strike.  In such a case, the Board found that repu-
diation must be (1) timely, (2
) unambiguous, (3) specific to the 
coercive conduct, and 4) free fro
m other prescribed illegal con-
duct.  The Board distinguished the facts in 
Passavant
 from 
those in Kawasaki Motors Corp., USA, 
231 NLRB 1151, 1152 
(1978).  In 
Kawasaki,
 it dismissed an allegation of a single 
incident of supervisor survei
llance based upon the employer™s 
simple disavowal of th
e supervisor™s conduct. 
Assuming, as I have found, that
 no button-related violations 
occurred afterwards, Gonzalez effectively cured any unfair 
labor practice violations relating 
to union buttons that may have 
occurred prior to her talk w
ith employees who supported the 
Union, River™s Bend Health & Rehabilitation Center, 
350 
NLRB 184, 193 (2007). 
Finally, Respondent establishe
d that the striking employees 
were not in any significant manner motivated by the alleged 
unfair labor practices in going on strike or picketing its facili-
ties.  Each one of the alleged discriminatees conceded on cross-
examination that the reasons they
 went on strike had nothing to 
do with alleged unfair labor pract
ices at locations other than 
those at which they worked: Gu
tierrez, Tr. 250, 257; Jones, Tr. 
419, 428; Brown, Tr. 472, 479Œ480; Knox, Tr. 522Œ525; 
Stubbs, Tr. 548Œ549, 553Œ554; Harwell, Tr. 567, 576Œ578; 
Webster, Tr. 610; McClung, Tr
. 627; Evans, Tr. 647, 665, and 
Bryant, Tr. 703Œ704. 
CONCLUSION OF LAW I have found that the alleged 
discriminatees were not en-
gaged in an unfair labor practic
e strike and that Respondent 
was entitled to deny them reinstatement due to their participa-
tion in picketing which violated 
Section 8(b)(7)(C).  Therefore, 
I find that Respondent™s refusal to reinstate these employees did 
not constitute a valid basis for 
the Regional Director™s revoca-
tion of the settlement agreement and dismiss the consolidated 
complaint in its entirety, 
Abell Engineering & Mfg., 
338 NLRB 
434, 435 (2002). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
20 ORDER The complaint is dismissed and the settlement agreement ap-
proved by the Regional Director on May 7, 2008 is reinstated.
21                                                           
 20 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
21 The General Counsel requested that the Board make findings of 
fact and conclusions of law that Re
spondent engaged in the unfair labor 
practices alleged in pars. 5(a)Œ(u) 
and 6(a)Œ(b) without ordering a rem-
edy for any presettlement unfair labor practices. 
  